IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

IHAB S. BARSOUM,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-258

DEPARTMENT OF HEALTH,

      Appellee.

_____________________________/

Opinion filed February 4, 2015.

An appeal from an order of the Department of Health.
Tammy Collins, Acting Director.

Ihab S. Barsoum, pro se, Appellant.

Jennifer A. Tschetter, General Counsel, and Therese A. Savona, Chief Appellate
Counsel, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

PADOVANO, WETHERELL, and BILBREY, JJ., CONCUR.